      Case 1:19-cv-00713-DAD-SKO Document 38 Filed 12/23/20 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF CALIFORNIA


 JONATHAN PATELLA,                                Case No. 1:19-cv-00713-DAD-SKO (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR REMOTE
 v.                                               APPEARANCE OF JONATHAN
                                                  PATELLA, CDCR NO. BG7465

 E. GRIFFITH; S. HTAY,                            DATE: JANUARY 26, 2021
                                                  TIME: 1:00 P.M.
                       Defendants.

        Jonathan Patella, CDCR No. BG7465, the plaintiff in this case and a necessary
participant in a settlement conference on JANUARY 26, 2021, is confined at California State
Prison, Corcoran, in the custody of the warden. To secure the inmate’s attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian of the prison to
produce the inmate for a remote appearance before Magistrate Judge Erica P. Grosjean, U.S.
District Court, Eastern District of California, on JANUARY 26, 2021, at 1:00 P.M.

                         ACCORDINGLY, THE COURT ORDERS:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the warden to produce the inmate named above to participate by Zoom
videoconference in a settlement conference before Magistrate Judge Erica P. Grosjean on the
date and time above, until completion of the conference or as ordered by the court. Zoom
connection information will be supplied to defendants’ counsel by email.

       2. Any difficulties connecting to the Zoom videoconference shall be immediately
reported to Michelle Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.

        3. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Corcoran,

        WE COMMAND you to produce the inmate named above to testify
before Judge Grosjean on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    December 23, 2020                                 /s/   Sheila K. Oberto                .
                                                  UNITED STATES MAGISTRATE JUDGE
